Citation Nr: 9925583	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for a positive 
tuberculin skin test. 

2.  Entitlement to service connection for a condition 
manifested by abdominal pain, and diarrhea and vomiting, to 
include as due to an undisclosed illness.

3.  Entitlement to service connection for a condition 
manifested by night sweats, muscle aches, irritability, and 
short term memory loss, to include as due to an undisclosed 
illness.

4.  Entitlement to an increased rating for an upper 
respiratory condition manifested by sinus pressure/pain, 
congestion, cough, headaches and ear pain as due to an 
undiagnosed illness, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from December 
1975 until May 1977, and in the Persian Gulf theater of 
operations from January 1991 until May 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from determinations 
of the Detroit, Michigan Regional Office (RO) which denied 
service connection for diarrhea and vomiting, to include as 
due to an undisclosed illness, and a positive tuberculin skin 
test in a rating decision of September 1995, and from a 
rating decision of November 1997 which denied service 
connection for a condition manifested by night sweats, muscle 
aches, irritability, and short term memory loss, to include 
as due to an undisclosed illness.  Service connection for an 
upper respiratory condition manifested by sinus 
pressure/pain, congestion, cough, headaches and ear pain as 
due to an undiagnosed illness was granted by rating decision 
in September 1995, and evaluated as 30 percent disabling to 
which the veteran filed a timely notice of disagreement for 
an increased evaluation in this regard.  

Following review of the evidence of record, the Board is of 
the opinion that the issue of an increased rating for the 
service-connected upper respiratory disability should be 
addressed in a REMAND following the ORDER portion of this 
decision.  



FINDINGS OF FACT

1.  The claim for service connection for a positive 
tuberculin skin test is not supported by clinical evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  A condition manifested by night sweats, muscle aches, 
irritability, and short term memory loss was not shown during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, nor is there evidence of disability of 
this nature attributable to an undiagnosed illness after 
service discharge.

3.  A condition manifested by night sweats, muscle aches, 
irritability, and short term memory loss, to include as due 
to an undiagnosed illness, is not supported by evidence 
showing that the claim is plausible or capable of 
substantiation.

4.  A condition manifested by abdominal pain, diarrhea and 
vomiting, was not shown during service in the Southwest Asia 
theater of operations during the Persian Gulf War, nor is 
there evidence of disability of this nature attributable to 
an undiagnosed illness after service discharge.

5.  A condition manifested by abdominal pain, diarrhea and 
vomiting, to include as due to an undiagnosed illness, is not 
supported by evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a positive 
tuberculin skin test is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The claim for entitlement to service connection for a 
condition manifested by night sweats, muscle aches, 
irritability, and short term memory loss, to include as due 
to an undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The claim for entitlement to service connection for a 
condition manifested by abdominal pain, diarrhea and 
vomiting, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he developed a positive tuberculin 
skin test as the result of active duty service in the Gulf 
War Zone.  He maintains that while he may not currently have 
tuberculosis, the condition might become symptomatic at some 
point, such that service connection is warranted.  The 
veteran also contends that he now has conditions manifested 
by abdominal pain, diarrhea and vomiting, and a disability 
characterized by night sweats, muscle aches, irritability, 
and short term memory loss, which developed in service and 
that he continues to have chronic symptomatology in these 
respects for which service connection should now be granted 
by the Board.  In the alternative, he argues that such 
conditions are the result of an undiagnosed illness related 
to his Persian Gulf War experience.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R.  
§ 3.317(a)(1) (1998).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States. 38 
C.F.R. § 3.317(a)(2-5) (1998).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (1998).

The threshold question in this instance is whether the 
veteran has presented well-grounded claims for service 
connection.  In this regard, he has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While a claim need not be conclusive, it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps.  

1.  Service connection for a positive tuberculin skin test.  

The service medical records show that the results of a 
tuberculin tine test in April 1991 were positive.  A chest X-
ray was performed several days later in April 1991 and was 
found to be normal.  Private clinic notes from the Huron 
Memorial Hospital dated May 1991 indicated that the veteran 
had tested positive for tuberculosis in April 1991.  X-rays 
of the chest in August 1991, January 1992, and June 1992 were 
negative for pathology.  A report of consultation dated in 
September 1993 from the Wright-Patterson Air Force Base 
internal medicine clinic indicated that following his service 
in the Persian Gulf War theater of operations, the appellant 
was found to have a positive pure protein derivative (PPD) 
test for which he received six to nine months of isonicotinic 
hydrazine isoniazid (INH) therapy.

The postservice record reflects that the appellant was 
afforded an X-ray of the chest on VA examination in February 
1994 which was interpreted as showing clear lungs.  On VA 
general medical examination in August 1995, it was noted that 
he had an elevated platelet count and was being worked up for 
occult tuberculosis.  On examination, the lungs were clear to 
auscultation and percussion and without rales, rhonchi, or 
wheezes heard in the chest.  Subsequently received were the 
results of a private bone marrow examination to rule out bone 
marrow involvement.  The results were found to be 
unremarkable and essentially negative.  

Correspondence dated between February and September 1996 was 
received from D. M. Markovitz, M.D., of the Department of 
Internal Medicine, Division of Infectious Disease at the 
University of Michigan who provided a detailed medical 
history relating to a disorder not pertinent to this issue.  
It was indicated that the veteran had had a positive PPD and 
a year of medication therapy in this regard.  It was also 
reported that the appellant had had many chest X-rays, all of 
which had been normal, with the exception of some old 
granulomas.   

Analysis

Although the veteran now claims that service connection is 
warranted for a positive tuberculin skin test, the Board 
points out that he has been afforded extensive clinical work-
up, including many chest X-rays, and has never been found to 
have tuberculosis.  Consequently, while it is shown that 
although the appellant appears to have been exposed to the 
tuberculosis bacillus as evidenced by a positive PPD in this 
regard, no disease process has been diagnosed to date.  It is 
thus demonstrated that there is no competent medical evidence 
of any current ratable disability in this respect at this 
time for which service connection may be granted.  The 
appellant himself has not presented any evidence to the 
contrary.  In this regard, it must be pointed out to the 
veteran that a claim for service-connection must be 
accompanied by evidence which establishes that he currently 
has the claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A well-grounded claim requires 
evidence of a present disability.  Brammer at  223.  As a lay 
person who is untrained in the field of medicine, the veteran 
is not competent to provide a medical opinion as to this 
matter.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
While he now claims that he may someday develop this disease 
because of exposure, this has been noted in the record in the 
event of a manifestation of such.  However, at this time, a 
positive PPD is not a disability for service connection 
purposes. 

The Board must point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has tuberculosis for which service 
connection may be granted, his claim for service connection 
for such is not plausible.  See Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appellant's claim for entitlement to service connection for a 
positive PPD is found to be not well-grounded, and the claim 
must be denied.  See Edenfield v. Brown, 8 Vet.App. 384 
(1995).

2.  Service connection for a condition manifested by 
abdominal pain, diarrhea and vomiting, to include as due to 
an undisclosed illness.

The service medical records are negative for gastrointestinal 
symptoms except for a single occasion in October 1976 during 
the veteran's first period of service when he was shown to 
have a complaint of pain in the abdomen which was felt to be 
associated with an upper respiratory infection.  Upon 
examination in March 1991 prior to separation from service 
following Gulf War duty, he denied stomach or intestinal 
trouble.  

The private postservice record shows that in November 1992, 
the veteran sought treatment for ongoing complaints of sinus 
and upper respiratory symptoms.  It was recorded on that 
occasion, however, that he was seeking consultation on a 
"stomach ulcer."  No other reference to such was shown.  
The veteran was seen by S. S. Rizvi, M.D., in February 1993 
who treated the veteran for respiratory symptomatology and 
was of the opinion that the veteran's post nasal drip could 
have been related to reflux esophagitis.  The appellant 
underwent a physical examination for Air National Guard 
purposes in June 1993 and again denied stomach or intestinal 
complaints.  He wrote in a statement dated in July 1993 that 
he had gone to Saudi Arabia in January 1991 and had gotten 
"real sick" in April 1991 and was "throwing up for 3-4 
days, couldn't even keep water down."  He stated that he 
went to the aid station the second day of this illness and 
was given antihistamines.  In September 1993, a military 
facility outpatient record indicated that the veteran was a 
new patient and was seeking an evaluation for symptoms which 
included chronic headaches, earaches and pain that started 
two weeks after his return from deployment in Saudi Arabia.  
It was noted by way of history that he had had 
gastroenteritis for a four-day periods weeks prior to his 
return.  Examination of the abdomen disclosed an old scar 
from a previous splenectomy.  No gastrointestinal assessment 
was rendered.  

The veteran was afforded a VA general medical examination in 
February 1994 and was reported to have stated that he had no 
problems with his stomach. 

Medical records dated in March 1994 were received from W. A. 
Corsini, M.D., noting that the veteran was evaluated by him 
for a three-day history of right lower quadrant pain which 
was reported to have begun rather suddenly while he was on 
vacation.  It was indicated that there was no nausea or 
vomiting.  It was recorded that he had problems with chronic 
constipation and had had upper respiratory problems since 
Persian Gulf service.  The following day, the appellant was 
seen in the emergency room in March 1994 for right lower 
quadrant pain.  It was reported that the pain was fairly 
localized and hurt when he moved.  It was Dr. Corsini's 
opinion that if the pain continued, exploration for chronic 
appendicitis was reasonably indicated.  The veteran underwent 
surgery for a chronic appendiceal abscess the next day.

R. E. Lockard, M.D. submitted correspondence dated in August 
1994 primarily relating to upper respiratory infection.  He 
also wrote that recently the veteran had presented with 
abdominal pain of a chronic nature which had turned out to be 
a chronic ruptured appendicitis. 

A statement from one of the veteran's former fellow 
servicemembers was received in December 1994 attesting to his 
knowledge that he, the veteran and several others had become 
very ill with symptoms which included vomiting and diarrhea 
in approximately March 1991 while guarding political 
prisoners.  He stated that they remained sick for about a 
week and that the medics were unsure as to what was wrong 
with them.  He said they were treated with antihistamines.  
It was his opinion that they had "picked up something while 
serving our country" and that they continued to suffer from 
that illness.  In another statement received in December 
1994, another former fellow servicemember stated that 
personnel assigned to his platoon started getting sick with 
symptoms which included headaches, vomiting, stomach cramps 
and diarrhea, and that he personally helped to transport the 
veteran to the medics for treatment.  

The veteran was afforded a VA general medical examination in 
August 1995 and was reported to have denied any vomiting and 
diarrhea.  Examination of the digestive system was noted to 
be normal.  He underwent a special VA examination of the 
abdomen in July 1996 and stated that he had had stomach pain 
since 1991.  It was noted that the pain was situated in the 
epigastric region, was constant, and was aggravated by an 
empty stomach.  He stated that his symptoms were relieved by 
H2 blockers and antacid.  He denied nausea, vomiting, 
diarrhea and constipation.  He stated that there had been no 
change in his weight.  Upon examination, no objective 
findings were shown.  Laboratory and diagnostic studies were 
essentially unremarkable.  The veteran reported that he had 
had an EGD (esophgogastroduodenoscopy) revealed gastritis but 
no ulcer.  Following examination, an assessment of abdominal 
pain - etiology unknown, was rendered.  

The veteran's son wrote in a statement dated in October 1996 
that he recalled that his father never missed work prior to 
serving in the Gulf, but that after his return, he had he had 
been sick all the time because of symptoms which included 
problems with his stomach.  

In February 1996, D. M. Markovitz, M.D. noted by way of 
history that the appellant had had work-up of his 
gastrointestinal tract which had been negative.  Examination 
of the abdomen at that time showed no organomegaly and was 
only remarkable for splenectomy and appendectomy scars.  He 
wrote in September 1996 that the veteran continued to be 
followed for Gulf War Syndrome by the VA and had recently 
obtained an ultrasound to rule out organomegaly of the 
abdomen.  It was reported, however, that nothing abnormal had 
been found.  

3.  Service connection for a condition manifested by night 
sweats, muscle aches, irritability, and short term memory 
loss, to include as due to an undisclosed illness.

The postservice record shows that in November 1992, the 
veteran sought treatment for ongoing complaints of sinus and 
upper respiratory symptoms.  It was recorded on that 
occasion, however, that he was seeking consultation for other 
symptoms which included muscle spasms and aching joints.  A 
prior clinic note dated in October 1992 indicated, however, 
that the veteran had been involved in automobile accident and 
had residual neck symptoms.

A private clinic note dated in May 1993 indicated that the 
appellant had night sweats associated with upper respiratory 
symptomatology.

Upon evaluation in a military outpatient facility in 
September 1993, the veteran underwent an evaluation for 
symptoms which included chronic headaches, earaches and pain 
that had started two weeks after his return from deployment 
in Saudi Arabia.  It was indicated at that time that he had 
difficulty sleeping, as well as night sweats.  A private 
clinic record dated in January 1994 noted that the veteran 
had multiple upper respiratory complaints, as well as 
headaches and night sweats, and had had them for four days.  

A statement dated in August 1994 and received in December 
1994 was received from one of the veteran's co-workers who 
attested to the appellant's continuing medical problems, 
primarily those relating to an upper respiratory condition.  
He related that the veteran also had complaints of short-term 
memory loss and muscle cramping.  

The veteran was afforded a VA general medical examination in 
August 1995 whereupon evaluation of his psychiatric status 
indicated that he was normal and that his memory was intact.  
No musculoskeletal complaints or findings were noted   

The veteran's son wrote in a statement dated in October 1996 
that he recalled that his father never missed work prior to 
serving in the Gulf, but that after his return, he memory had 
been lacking on many occasions and that he had had mood 
swings.

Analysis

The Board has carefully considered the statements of the 
veteran and his affiants, as well as the extensive evidence 
of record.  However, there is no evidence, whether medical or 
non medical, reflecting that he now has a chronic 
gastrointestinal disability, or any condition of chronic 
derivation manifested by night sweats, muscle aches, 
irritability, and short term memory loss.  As service 
connection may be granted under 38 C.F.R. §3.317 (1998) only 
for verifiable disabilities due to undiagnosed illness 
exhibited by Persian Gulf veterans, the Board finds that this 
regulation provides no basis for a grant of service 
connection for a condition manifested by abdominal pain, 
diarrhea and vomiting and a gastrointestinal disorder, or any 
disability manifested by night sweats, muscle aches, 
irritability, and short term memory loss.

The Board must also consider whether service connection for 
any of these conditions may be granted on a direct basis.  In 
this regard, it is noted that the veteran's service medical 
records are negative for chronic gastrointestinal complaints, 
or indications of night sweats, muscle aches, irritability, 
or short term memory loss.  Although the veteran and one of 
two of his affiants have related that he indeed suffered an 
acute episode of gastrointestinal distress with vomiting and 
diarrhea in 1991 while stationed in Saudi Arabia, there is no 
showing that those symptoms developed into a chronic 
disorder.  See 38 C.F.R. § 3.303.  While there is evidence of 
record which indicates that he was felt to have reflux 
esophagitis in November 1992 and that he complained of 
"stomach ulcer" in February 1993, neither of those 
conditions has been verified in any of the subsequent 
clinical data of record.  Moreover, the veteran was shown to 
have specifically denied stomach or intestinal problems upon 
Air National Guard physical examination in June 1993 and also 
denied a stomach problem on VA examination in February 1994.  
He was subsequently shown to have developed appendicitis in 
March 1994 for which he underwent surgery.  However, this was 
several years after discharge from active duty and may not be 
attributable thereto.  Moreover, the Board now observes that 
more recent physical examinations have revealed no objective 
evidence of current disability in this regard.  Meticulous 
review of the clinical evidence of record shows that 
reference to night sweats, muscle aches, irritability, and 
short term memory loss has been occasionally recorded in the 
record or reported by the veteran, but such complaints are 
shown to be symptoms only, as none have been attributed to 
any specific disorder or disability, except for a single 
occasion in May 1993, when night sweats were opined to be 
related to a respiratory disability for which service 
connection is already in effect. 

The Board would, to be sure, point out that it is not making 
any adverse determination with respect to the credibility of 
the veteran's assertions as to what symptoms he currently 
experiences with his gastrointestinal system or the incidence 
of night sweats, muscle aches, irritability, or short term 
memory loss.  However, even accepting his contentions as 
true, it has not been clinically demonstrated that he has any 
chronic disability/condition with which those complaints 
might be associated.  It is well established that a claim for 
service connection must be accompanied by evidence which 
establishes that he currently has the claimed disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
well-grounded claim requires evidence of a present 
disability.  Brammer at  223.  Consequently, the appellant's 
own assertions that he now has a stomach problem with 
vomiting and diarrhea, and a condition manifested by night 
sweats, muscle aches, irritability, and short term memory 
loss, do not constitute cognizable evidence upon which to 
reach the merits of these matters in the absence of current 
disability.  Since ratable disorders relating thereto have 
not been clinically diagnosed, or otherwise verifiably 
demonstrated, the Board must conclude that these claims are 
not well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Accordingly, without the requisite competent or objective 
verifiable evidence reflecting that the veteran currently has 
a condition manifested by abdominal pain, vomiting and 
diarrhea, or a condition manifested by night sweats, muscle 
aches, irritability, and short term memory loss, to include 
as the result of an undiagnosed illness, or conditions 
relative thereto which are otherwise of service onset, he has 
not met his burden of submitting evidence that his claims of 
service connection for such are well grounded  Grottveit, 5 
Vet. App. at 93; Tirpak, 2 Vet. App. at 611.  Accordingly, 
the appeal based on these claims of entitlement to service 
connection is denied.

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

The Board recognizes that these appeals are being disposed of 
on a basis other than that upon which the RO's related 
denials were predicated.  The RO denied these claims on the 
merits, while the Board has concluded that the claims are not 
well grounded.  The Court has held, however, that "when an 
RO does not specifically address the question as to whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent evidence of 
current disabilities which are linked by competent evidence 
to military service, the Board views its discussion above as 
being sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the above claimed disorders.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).


ORDER

The claim for service connection for a positive tuberculin 
skin test is not well grounded; the appeal is thus denied.

The claim for service connection for a condition manifested 
by night sweats, muscle aches, irritability, and short term 
memory loss, to include as due to an undisclosed illness is 
not well grounded; the appeal is thus denied.

The claim for service connection for a condition manifested 
by abdominal pain, diarrhea and vomiting, to include as due 
to an undisclosed illness is not well grounded; the appeal is 
thus denied.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected respiratory disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluation and that a higher rating is warranted

A review of the evidence with respect to the claim for an 
increased rating for an upper respiratory condition 
manifested by sinus pressure/pain, congestion, cough, 
headaches and ear pain as due to an undiagnosed illness 
reflects that service connection for this disability was 
granted by rating action dated in September 1995.  The 
disability was rated analogously to 38 C.F.R. § 4.96 for 
sinusitis.  It was noted on the rating examination report 
that the veteran would be scheduled for a future evaluation 
in May 1997.  However, it is not shown that this was 
accomplished.  The Board observes that the veteran's service-
connected respiratory disability has not been evaluated since 
August 1995, and that that examination appears to be 
relatively cursory.  It is thus found that the evidence of 
record does not provide the medical information necessary for 
the Board to render an informed decision regarding the 
current degree of disability resulting from the appellant's 
service-connected chronic respiratory disability.  A current 
VA examination in this regard is thus indicated.  

As well, regulatory changes pertaining to respiratory 
disabilities were amended and became effective October 7, 
1996, during the pendency of this appeal.  See 61 Fed. Reg. 
46727 (September 5, 1996).  VA must apply the version of 38 
C.F.R. 4.96 that is more favorable to the appellant.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312- 13 (1991).  It is 
observed that the new regulations in this regard have not 
been addressed by the RO in any supplemental statement of the 
case.  Thus, the appellant has not been given notice of the 
new regulations and has not had an opportunity to submit 
evidence and argument relating thereto.  Therefore, due 
process concerns require remanding his claim to the RO for 
additional development.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, in order to obtain additional medical 
information and to afford the appellant every consideration 
of due process, this claim is REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
special VA examination of his service-
connected respiratory disorder to 
ascertain the present severity thereof.  
All necessary tests and studies should be 
performed, and all clinical 
manifestations should be reported in 
detail.  The claims folder must be made 
available to the examiner for use in the 
study of this case.  The evaluation 
report should be returned in a typed 
narrative format.

2.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  The appellant should be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report.  
If he fails to appear for the 
examination, this fact should be 
noted in the claims folder and a 
copy of the examination notification 
or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated 
with the claims folder.  

4.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
veteran's claim and determine whether or 
not it may be granted.  The RO should 
evaluate the appellant's claim for an 
increased rating under both the pre- 
October 7, 1996, rating and the current 
regulations, and should assign a rating 
based on the "version most favorable" 
to the appellant.  If the RO's 
disposition remains adverse to the 
appellant, he should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

No action on the part of the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the lone remaining issue on appeal.  



		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

